DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13,15-19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The phrase “the first core being axially movably mounted to the index plate” (cl 12:14-15) lacks support in the instant specification.  Applicant believes support for the phrase is found in original claim 14, and paragraph 0073 of the published application; however this is mistaken.  Original claim 14 merely recites the first core is axially mounted to the index plate.  There is no mention of the first core being axially movably mounted to the index plate.  Furthermore, paragraph 0073 of the published application merely recites the first core is mounted on the index plate axially movable along the central axis A.  There is no support for the first core being axially movable independent of the axially moveable index plate.  As recited in paragraph 0013, the first and second cores axially move because the index axially moves.  The cores do not move independently of the axially movable index plate.
 	Correction is required.

Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
 	Applicant argues neither of the molds of the Giraud axially move relative to the index plate of Giraud since both molds are axially fixed to the index plate.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Index plate)][AltContent: textbox (Second mold)][AltContent: textbox (First mold)]
    PNG
    media_image1.png
    346
    602
    media_image1.png
    Greyscale

 	This argument is misplaced since Fig 3 of Giraud clearly shows the index plate, which is mounted to the second mold, being axially moved from a closed mold position to an open mold position, i.e. both the index plate and the second mold axially move towards and away from the first mold during a mold closing step and a mold opening step, respectively.  The index plate is not mounted to the first mold.  It should be noted that the instant claims do not exclude the claimed index plate from being mounted to the claimed second mold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744